Citation Nr: 9930731	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), claimed as a result of exposure to herbicides.  

2.  Entitlement to an increased rating for the service-
connected skin disorder, manifested by pseudofolliculitis 
barbae and acne, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to July 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In January 1999, the Board remanded this matter for 
additional development of the record.  



REMAND

The veteran contends that he suffers from PCT due to exposure 
to herbicides and other chemicals in service.  He further 
alleges that his service-connected skin disorder is more 
disabling than as currently rated.  

As noted hereinabove, the Board remanded this case for 
further development of the record in January 1999.  At that 
time, the RO was directed to take appropriate steps to 
contact the veteran in order to obtain the names, addresses 
and approximate dates of treatment of all VA and non-VA 
health care providers that had treated him for his service-
connected skin condition and PCT since service.  The veteran 
was also to be requested to submit all medical evidence 
tending to support his assertions that his PCT was present in 
service or manifested to a degree of 10 percent or more 
during the one year presumptive period thereafter.  In 
addition, the RO was to obtain records pertinent to the 
veteran's claim of service connection from the Social 
Security Administration.  

The RO was also directed to schedule the veteran for a VA 
examination in order to determine the current severity of the 
service-connected skin disability and the nature and likely 
etiology of his claimed PCT.  All indicated testing was to be 
accomplished and the claims folder reviewed by the examiner 
prior to the examination.  The examiner was also to elicit 
from the veteran and record a full medical history and report 
detailed medical findings.  Based on his/her review of the 
case, the examiner was also to comment on the current 
severity of the service-connected skin disability and report 
whether there was exfoliation, exudation or itching or any 
systemic or nervous manifestations attributable thereto.  
Based on this comprehensive review of the medical evidence of 
record, the examiner was also to express an opinion as to the 
likelihood that the veteran's current PCT was shown to have 
been clinically demonstrated in service or shortly 
thereafter.  The examination report was to reflect review of 
pertinent material in the claims folder, including the 
medical records noted above, and include the factors upon 
which the opinion was based.  

Based on a review of the development completed, the RO failed 
to follow the directives of the January 1999 Remand order.  
Specifically, it was noted in the body of the Remand that the 
veteran had been treated for his skin condition at VA 
facilities since 1992.  Complete records of this treatment 
have not been associated with the claims folder.  
Furthermore, the RO failed to secure the veteran's records 
from the Social Security Administration or inform the veteran 
of the necessity to submit all medical evidence tending to 
support his assertions that his PCT was present in service or 
manifested to a degree of 10 percent or more during the one 
year presumptive period thereafter.  

With regard to the VA examination, the examiner failed to 
report whether there was itching associated with the service-
connected skin disability or there were any systemic or 
nervous manifestations attributable thereto.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
service-connected skin disability and PCT 
since his discharge from service.  In 
addition, the veteran should be requested 
to submit all medical evidence which 
tends to support his assertions that his 
PCT was present in service or manifested 
to a degree of 10 percent or more during 
the one-year presumptive period 
thereafter.  When the veteran responds 
and provides any necessary 
authorizations, the RO should obtain 
copies of all treatment records from the 
named health care providers not currently 
of record, including those records from 
the VA facilities in Worcester, Jamaica 
Plain and Brockton, Massachusetts.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran Social 
Security Administration disability 
benefits and copies of the medical 
evidence on which the decision was based.  

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected skin disability and, if 
necessary based on the development 
completed above, the nature and likely 
etiology of his claimed PCT.  All 
indicated testing should be accomplished 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings.  Based on his/her review of the 
case, the examiner should comment on the 
current severity of the service-connected 
skin disability and report whether there 
is exfoliation, exudation, itching (and, 
if so, whether it is constant) or 
systemic or nervous manifestations 
attributable thereto.  In addition, if 
necessary and based on a comprehensive 
review of the medical evidence of record, 
it is requested that the examiner express 
an opinion as to the likelihood that the 
veteran's current PCT is shown to have 
been clinically demonstrated in service 
or shortly thereafter.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted above, and 
include the factors upon which the 
opinion is based.  

4.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


